Citation Nr: 1414568	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  11-15 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether the counting of $4,200.00 as income for housing the Veteran receives from his employer for the purposes of nonservice-connected pension benefits is proper?

REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to September 1967.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Milwaukee, Wisconsin Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure review of the totality of the evidence.


FINDINGS OF FACT

1.  The Veteran was granted $148.00 per month as a non-service connected pension benefit.

2.  His yearly income is $5,850.00 from his employer.

3.  The employer also pays (in addition to his yearly income) rent on behalf of the Veteran in an amount of $4,200.00 annually ($350.00 monthly).

4.  The Veteran's housing allowance from his employer is not excludable from his countable income for nonservice-connected pension purposes.


CONCLUSION OF LAW

The counting of $4,200.00 as income for housing the Veteran receives from his employer is proper.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 3.271, 3.272 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has argued that the housing assistance he receives from his employer should be excluded from his income for pension purposes, as it is common practice to house a full-time farm employee.  The record clearly shows, however, that the Veteran is receiving the housing assistance as form of payment for the caretaking services provided to his employer.  Thus, it represents a part of the Veteran's income and is not excludable from his countable income for pension purposes.  (See 38 U.S.C.A. § 3.272(b), indicating that the value of maintenance is not excludable "if it is paid from the individual's income").  Although in a June 2011 written letter the employer stated that he "do[es] not consider it as a payment to him."  And that, "[i]t [was] a common practice to provide a home for farm workers who work full time for farmers and we have provided a home for the Hopping Family for the past 56 years;" the fact remains that a housing allowance is provided because of services provided as a farm employee.  The laws established by Congress do not list this type of benefit received from an employer as excludable.

The Board can only determine whether the Veteran meets all of the requirements of the benefit being sought and, if he is not entitled to the benefit as specified by the statutes enacted by Congress and VA's implementing regulations, the benefit cannot be awarded regardless of the circumstances.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Notice and assistance requirements of the VCAA are not applicable where there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  


ORDER

The counting of $4,200.00 as income for housing the Veteran receives from his employer for the purposes of nonservice-connected pension benefits is proper.


____________________________________________
Kelli Kordich
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


